

Exhibit 10.62


FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED LEASE



Amendment Date: December 20 , 2018 Landlord: DriveTime Car Sales Company,
LLC, An Arizona limited liability company Tenant: Carvana, LLC and Carvana
Shipping & Delivery, LLC each, an Arizona limited liability company Premises: As
defined in Section 1.1 to the Lease and as depicted in the applicable Exhibit(s)
attached thereto 



RECITALS:


The Parties acknowledge that the following recitals are true and correct and are
a material part of this Fourth Amendment (this “Amendment”) to Lease:


A.   Landlord leases the Premises to Tenant pursuant to that certain Fourth
Amended and Restated Lease Agreement dated February 24, 2017, as amended and
modified from time to time (the “Lease”).


B. Landlord and Tenant desire to modify the Lease as set forth herein, which
shall constitute the Fourth Amendment to the Lease (“Fourth Amendment” or
“Amendment”)


AGREEMENT:


NOW, THEREFORE, in consideration of the acknowledgments, representations,
warranties, and covenants of the Parties stated herein, Landlord and Tenant
hereby mutually agree to amend the Lease as follows:


1.  Incorporation of Recitals; Capitalized Terms. The recitals set forth above
are deemed to be true and accurate in all respects and are hereby incorporated
into this Amendment by this reference. Capitalized terms used in this Third
Amendment shall have the same meanings as ascribed to them in the Lease, unless
otherwise defined in this Amendment.
 
2. Amendment to Exhibit A. Exhibit A to the lease is hereby modified to reflect
the modifications shown on Exhibit A attached to this Amendment, including by
adding any locations described on Exhibit A to the definition of “Premises” to
the extent not previously included by this Lease or any other lease agreement
between Landlord and Tenant.


3. Maximum Renewal Hubs. Effective as of Amendment date, Tenant and Landlord,
agree that Tenant has [ten 10] remaining options to designate Hubs as Renewal
Hubs, unless otherwise specified on attached Exhibit A. Tenant must designate in
writing to Landlord all Renewal Hubs on or before December 31, 2020.


4. Miscellaneous. Except as modified by this Amendment, the Lease remains in
full force and effect and is hereby ratified and affirmed by Landlord and
Tenant. This Amendment evidences the entire agreement among the



--------------------------------------------------------------------------------



parties regarding the subject matter hereof. In the event of any conflict
between the terms of the Lease and the terms of this Amendment, the terms of
this Amendment shall govern and control.


5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall constitute a duplicate original,
but all counterparts together shall constitute a single agreement.




[Signature Page Follows]
 










--------------------------------------------------------------------------------



IN  WITNESS  WHEREOF, the Parties acknowledge their receipt, review,
understanding, and acceptance of this Amendment, effective as of the Amendment
Date.





Landlord: DriveTime Car Sales Company, LLC an Arizona limited liability
company By: /s/ Clay Scheitzach Name: Clay
Scheitzach Title: Manager Tenant: Carvana, LLC an Arizona limited liability
company By: /s/ Paul Breaux 
Name: Paul Breaux
Title: Vice President/Secretary
Tenant: Carvana Shipping & Delivery, LLC an Arizona limited liability
company By: /s/ Paul Breaux 
Name: Paul Breaux
Title: Vice President/Secretary









--------------------------------------------------------------------------------



Exhibit A to Amendment




         



CV Property Name Operation Type DT Location Name Property Address Lease
Expiration Date Miami Delivery Hub Hialeah [***] 3/31/2021Richmond* Delivery
Hub Petersburg 
[***]
3/31/2021Washington DC Delivery Hub Temple Hills 
[***]
3/31/2021Columbus Logistics/Delivery Hub West 40 
[***]
3/31/2021Cincinnati Delivery Hub Beechmont 
[***]
3/31/2021Indianapolis Delivery Hub Indy IC 
[***]
4/30/2021Memphis Delivery Hub Winchester 
[***]
3/31/2021Lebanon Logistics/Delivery Hub Lebanon 
[***]
3/31/2021*Indicates a location that is not eligible to be designated as a
Renewal Hub absent Landlord consent in Landlord's sole discretion 







































[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. The text has been separately filed with the
Securities and Exchange Commission.

